IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0753
                              Filed May 11, 2022


JAMES McKIERNAN,
    Plaintiff-Appellant,

vs.

WELLS FARGO BANK, N.A.,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean McPartland,

Judge.



      James McKiernan appeals from a summary judgment ruling. AFFIRMED.



      Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for appellant.

      William N. Toomey of Phelan Tucker Law, LLP, Iowa City, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                           2


MAY, Presiding Judge.

       In 2019, James McKiernan brought this action against Wells Fargo Bank,

N.A. (Wells Fargo). McKiernan claims Wells Fargo breached a 2009 agreement

related to a previous foreclosure case between Wells Fargo and McKiernan. Wells

Fargo sought summary judgment. The district court granted the motion because,

inter alia, McKiernan’s present claims are barred by claim preclusion because he

had “a full and fair opportunity to litigate” his present claims in the parties’ previous

case. McKiernan appeals. Following our review,1 we conclude the district court

was right to grant summary judgment. And we find little reason to elaborate on the

district court’s well-reasoned ruling. So we affirm without further opinion. See

Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.




1Our review is for errors at law. Andrew v. Hamilton Cnty. Pub. Hosp., 960 N.W.2d
481, 488 (Iowa 2021). And “[w]e view the record ‘in the light most favorable to the
nonmoving party.’” Id. (citation omitted).